 1 MATTHEW H. DAWSON (State Bar No. 307350)
   mdawson@kslaw.com
 2 KING & SPALDING LLP
   601 South California Avenue
 3
   Palo Alto, CA 94304
 4 Telephone:     +1 650 422 6700
   Facsimile:     +1 650 422 6800
 5
   ZACHARY A. MCENTYRE (pro hac vice)
 6 zmcentyre@kslaw.com

 7 MERYL W. ROPER (pro hac vice)
   mroper@kslaw.com
 8 ALLISON HILL WHITE (pro hac vice)
   awhite@kslaw.com
 9 KING & SPALDING LLP
   1180 Peachtree St., NE
10 Atlanta, GA 30309

11 Telephone:     +1 404 572 4600
   Facsimile:     +1 404 572 5100
12
   Attorneys for Defendant EQUIFAX INFORMATION
13 SERVICES, LLC
                              UNITED STATES DISTRICT COURT
14                           EASTERN DISTRICT OF CALIFORNIA
15
   DANIEL BRUNO, Individually and on behalf          Case No. 2:17-cv-00327-WBS-EFB
16 of others similarly situated,

17                 Plaintiff,                        STIPULATED REQUEST AND ORDER
                                                     TO MODIFY SCHEDULING ORDER
18          v.
19 EQUIFAX INFORMATION SERVICES,

20 LLC; GENEVA FINANCIAL SERVICES,
   INC.; MARK HASSAN; GENEVA
21 MOTORS, INC. d/b/a GENEVA FINANCIAL
   SERVICES, ROBERT MCGINLEY,
22 KAMIES ELHOUTY, JOHN MCGINLEY,
   ANDY MITCHELL, and REBS SUPPLY,
23
   INC. d/b/a REBS MARKETING, INC.,
24
                 Defendants.
25
          Pursuant to Local Rule 144, the undersigned parties submit this stipulated request to
26
   modify the scheduling order, Dkt. No. [73], as modified on May 3, 2018, Dkt. No. [171], July
27

28
     STIPULATED REQUEST TO MODIFY                                 CASE NO. 2:17-CV-00327-WBS-EFB
     SCHEDULING ORDER
 1 24, 2018, Dkt. No. [218], and October 16, 2018, Dkt. No. [246]. The parties1 request that all

 2 deadlines be extended by 90 days. In support of their request, the parties state as follows:

 3           1.     This Court entered a Scheduling Order on July 18, 2017 (“Initial Scheduling

 4 Order”), which set the discovery deadline for April 13, 2018, the non-dispositive and dispositive

 5 motion filing deadlines for July 23, 2018, the pretrial conference on October 9, 2018, and the

 6 trial date for December 11, 2018. Dkt. No. [73].

 7           2.     On May 3, 2018, Judge Brennan entered an order granting Plaintiff’s request to

 8 extend the discovery deadline to July 16, 2018. Dkt. No. [171]. Judge Brennan denied Plaintiff’s

 9 request to extend the dispositive motions filing deadline, and all other deadlines remained in

10 place. Id.

11           3.     On July 24, 2018, this Court entered an order granting the parties’ stipulated

12 request to modify the scheduling order. Dkt. No. [218]. The discovery deadline was extended to

13 October 16, 2018, and the deadline for filing a motion for class certification was extended to

14 October 30, 2018. Id. The deadline for filing dispositive motions was extended until 30 days

15 following the Court’s ruling on any motion for class certification. Id. The pretrial conference was

16 set for April 9, 2019, and trial was set for July 11, 2019. Id.

17           4.     On October 16, 2018, this Court entered an order granting another stipulated

18 request from Plaintiff and Defendants Equifax, Robert McGinley, and John McGinley to modify

19 the scheduling order.2 Dkt. No. [246]. The discovery deadline was extended to December 17,

20

21

22   1 Theagreed-upon modification requested has been stipulated to by all parties who have
   appeared except John McGinley. Counsel for Equifax has attempted to reach Mr. McGinley at
23 the only known email address and phone number provided by his former counsel, but did not
   receive any response.
24
   2 Counsel for Defendants Mark Hassan and Geneva Financial Services, Inc. failed to respond to
25 Plaintiff’s counsel’s attempts to obtain his stipulation to the request. See Dkt. No. [245]. The

26 other defendants in this matter had not appeared at that time. See Dkt. Nos. [84, 85, 168, 173]
   (Clerk’s entries of default as to Defendants REBS Supply, Inc., Andy Mitchell, Geneva Motors,
27 Inc., and Kamies Elhouty); Dkt. No. [251] (October 24, 2018 motion to set aside entry of default
   as to Defendants Kamies Elhouty and Geneva Motors, Inc.)
28
    STIPULATED REQUEST TO MODIFY                     2                 CASE NO. 2:17-CV-00327-WBS-EFB
      SCHEDULING ORDER
 1 2018, and the deadline for filing a motion for class certification was extended to January 14,

 2 2019. The pretrial conference and trial dates were not changed.

 3          5.      The parties have diligently pursued discovery in this case. However, despite their

 4 diligent efforts, the parties cannot complete the necessary discovery by the December 17, 2018

 5 deadline.

 6          6.      Equifax needs additional time to depose four witnesses: Defendant Mark Hassan,

 7 Defendant Kamies Elhouty, non-party John Schwartz, and a representative of non-party Hanlees

 8 Nissan. These witnesses have recently provided or may provide (in the case of Hanlees Nissan)

 9 declarations to Plaintiff.

10          7.      Equifax has been diligently working to take these depositions over the last two

11 months, but has been unable to do so because of the unavailability of the witnesses. Most

12 notably, Equifax’s counsel traveled from Atlanta, Georgia to Los Angeles, California to take the

13 noticed deposition of Mark Hassan at the agreed date, time, and location, but Mr. Hassan failed

14 to appear.

15          8.      Equifax understands that all four witnesses, including Mr. Hassan, will

16 voluntarily appear in early 2019 and Equifax is actively working to confirm dates for those

17 depositions.

18          9.      Plaintiff also needs additional time to complete discovery. On December 5, 2018,

19 Plaintiff served 19 third-party subpoenas for documents, and may require additional time to

20 obtain the documents requested.

21          10.     Plaintiff has also requested a 90-day discovery extension to allow Plaintiff to

22 discover the administrator, executor, or distribute(s) of Robert McGinley’s estate. See Dkt. No.

23 [265].

24          11.     While completing the outstanding discovery, Equifax and Plaintiff have agreed to

25 discuss a possible resolution of this matter. Additional time would facilitate those discussions

26 before Plaintiff moves for class certification or Equifax moves for summary judgment.
27

28
      STIPULATED REQUEST TO MODIFY                   3                CASE NO. 2:17-CV-00327-WBS-EFB
      SCHEDULING ORDER
 1          12.    Further, Defendants Kamies Elhouty and Geneva Motors, Inc. require additional

 2 time to complete discovery, as they have only recently appeared in this case, and their Answer

 3 was filed on December 10, 2018. See Dkt. No. [266].

 4          13.    In light of the foregoing, the parties agree and stipulate to further modifications to

 5 the Court’s scheduling order as follows:

 6                 a. The deadline for completing fact discovery shall be extended from December

 7                     17, 2018 until March 18, 2019;

 8                 b. The deadline for filing a motion for class certification shall be extended from

 9                     January 14, 2019 until April 14, 2019;

10                 c. The pretrial conference currently set for April 9, 2019 shall be continued until

11                     July 8, 2019;

12                 d. The trial currently set for June 11, 2019 shall be continued until September 9,

13                     2019

14          14.    The parties agree and stipulate that the deadline for filing dispositive motions

15 shall remain 30 days following the Court’s ruling on any motion for class certification.

16          15.    By entering into this stipulation, the parties do not waive any objections to

17 pending or future discovery requests that are unrelated to the discovery deadline.

18          16.    Nothing shall restrict any party from filing a dispositive motion prior to the

19 deadline set forth above.

20

21 DATED: December 12, 2018                               KING & SPALDING LLP

22                                                By:      /s/ Zachary A. McEntyre
                                                          ZACHARY A. MCENTYRE (pro hac vice)
23                                                        KING & SPALDING LLP
24                                                        1180 Peachtree St., NE
                                                          Atlanta, GA 30309
25                                                        Telephone:     +1 404 572 4600
                                                          Facsimile:      +1 404 572 5100
26                                                        Email: zmcentyre@kslaw.com
27                                                        Attorney for Defendant EQUIFAX
28                                                        INFORMATION SERVICES, LLC
      STIPULATED REQUEST TO MODIFY                  4                  CASE NO. 2:17-CV-00327-WBS-EFB
      SCHEDULING ORDER
 1

 2                                      /s/ Joseph Messer (w/ express permission)
                                        Joseph Messer (pro hac vice)
 3                                      Messer Strickler, Ltd.
                                        225 W. Washington St., Suite 575
 4                                      Chicago, IL 60602
                                        (312) 334-3442 (direct)
 5                                      (312) 334-3473 (fax)
 6                                      jmesser@messerstrickler.com

 7                                      Attorney for Plaintiff DANIEL BRUNO

 8
                                        /s/ Neil C. Evans (w/ express permission)
 9
                                        Neil C. Evans
10                                      Law Office of Neil C. Evans
                                        13351 D Riverside Drive
11                                      Suite 612
                                        Sherman Oaks, CA 91423
12                                      818-802-8333
                                        Fax: 213-406-1231
13
                                        Email: evanstnt@aol.com
14
                                        Attorney for Defendants GENEVA
15                                      FINANCIAL SERVICES, LLC AND
                                        MARK HASSAN
16

17
                                        /s/ Craig R. Smith (w/ express permission)
18                                      Craig R. Smith
                                        Smith Law Firm
19                                      21550 Oxnard Street, Suite 760
                                        Woodland Hills, California 91367
20                                      Telephone: (818) 703-6057
21                                      Fax: (818) 703-6058

22                                      Attorney for Defendants GENEVA
                                        MOTORS, INC. and KAMIES ELHOUTY
23

24

25

26
27

28
     STIPULATED REQUEST TO MODIFY   5               CASE NO. 2:17-CV-00327-WBS-EFB
     SCHEDULING ORDER
 1                                              ORDER

 2
           IT IS SO ORDERED:
 3

 4
           1. The Court modifies the Scheduling Order as follows:
 5
                  a. The deadline for completing fact discovery shall be extended from December
 6
                      17, 2018 until March 18, 2019;
 7
                  b. The deadline for filing a motion for class certification shall be extended from
 8
                      January 14, 2019 until April 15, 2019;
 9
                  c. The pretrial conference currently set for April 9, 2019 shall be continued until
10
                      August 19, 2019 at 1:30 PM;
11
                  d. The trial currently set for June 11, 2019 shall be continued until October 1,
12
                      2019 at 9:00 AM
13
                  e. The deadline for filing dispositive motions shall remain 30 days following the
14
                      Court’s ruling on any motion for class certification.
15

16 Dated: December 13, 2018

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATED REQUEST TO MODIFY                  6                 CASE NO. 2:17-CV-00327-WBS-EFB
     SCHEDULING ORDER
